Citation Nr: 0933586	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  05-27 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for superficial scars 
of the left hand, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an earlier effective date for a 10 percent 
disability evaluation for a scar on the left hand, to include 
whether a March 2004 RO decision contained clear and 
unmistakable error (CUE).  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
scar on the dorsal aspect of the third finger of the right 
hand.  




REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and December 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

In May 2007, the Board denied the Veteran's claims for 
service connection for PTSD, entitlement to an increased 
rating for superficial scars of the left hand, and 
entitlement to an earlier effective date for a 10 percent 
disability evaluation for a scar on the left hand, to include 
whether a March 2004 RO decision contained CUE.  The issue of 
whether new and material evidence had been received to reopen 
a claim of entitlement to service connection for a scar on 
the dorsal aspect of the third finger of the right hand was 
remanded in the May 2007 Board decision.  

In September 2008, the Veteran's attorney and the VA's 
General Counsel filed a joint motion with the United States 
Court of Appeals for Veterans Claims (Court) to vacate the 
Board's decision and remand the case with respect to the 
issues of entitlement to service connection for PTSD, 
entitlement to an increased rating for superficial scars of 
the left hand, and entitlement to an earlier effective date 
for a 10 percent disability evaluation for a scar on the left 
hand, to include whether a March 2004 RO decision contained 
CUE.  The Court granted the motion.  The basis for the motion 
was VA's failure to obtain records from the Social Security 
Administration (SSA).  

The issue of whether new and material evidence had been 
received to reopen a claim of entitlement to service 
connection for a scar on the dorsal aspect of the third 
finger of the right hand was not a subject of the joint 
motion.  However, because the development sought by the Board 
in the May 2007 decision has been completed and the issue is 
properly before the Board, the Board will now consider this 
issue.  Although this issue was not the subject of the joint 
motion, because the basis of this joint motion was VA's 
failure to obtain records from the SSA, the proper 
disposition of this claim is another remand in order to 
obtain the records. 


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

As noted above, a remand is necessary here to ensure 
compliance with VA's duty to assist under the VCAA.  
Specifically, VA has a duty to obtain pertinent SSA records 
when it has actual notice that the Veteran received SSA 
benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker 
v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  A favorable 
decision from the SSA dated in August 2005 is associated with 
the claims file and the Veteran indicated on a VA Form 9 
dated in August 2006 that he was in receipt of SSA disability 
benefits.  All medical records from the SSA pertaining to any 
original award of disability benefits, as well as those 
pertaining to any continuing award of benefits, should be 
requested and associated with the claims file.

Additionally, the Court has indicated that the VCAA 
notification required for an increased rating claim must 
include certain specifics.  Section 5103(a) of title 38 of 
the United States Code requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate an 
increased rating claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation--e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id, at 42.  In order to ensure compliance with 
these notification requirements, the AMC should issue a 
notification letter that complies with these requirements and 
thereafter re-adjudicate the claim for increase.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide the 
Veteran VCAA notice on his claim for 
a higher rating for superficial 
scars of the left hand, which comply 
with recent case precedent.  See 
Vazquez-Flores, supra.

2.  The AMC should contact the SSA 
and obtain copies of the Veteran's 
records regarding SSA disability 
benefits, including any 
determinations granting or denying 
such benefits, any other SSA 
administrative decisions, such as 
Continuing Disability Reviews 
(favorable or unfavorable), and all 
clinical records upon which the 
above- mentioned decisions were 
based.  If the search for any such 
records yields negative results, 
this fact should be clearly 
documented in the claims folder.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If 
the benefits sought are not granted, 
the Veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

